        Case 5:20-cv-03556-BLF Document 95 Filed 02/23/21 Page 1 of 11



 1   [COUNSEL INFORMATION LISTED
     ON SIGNATURE PAGES]
 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 9                                    SAN JOSE DIVISION
10   IN RE GOOGLE DIGITAL ADVERTISING               )
11   ANTITRUST LITIGATION                           )   Lead Case No.: 5:20-cv-03556-BLF
                                                    )
12                                                  )
     DOCUMENT RELATES TO:                           )
13                                                  )   JOINT STIPULATION AND
     Sweepstakes Today, LLC v. Google LLC et al.,   )   [PROPOSED] ORDER REGARDING
14                                                  )   COMPLAINT RESPONSE
     No. 5:20-cv-08984-BLF
15                                                  )   DEADLINES
     Genius Media Group, Inc. et al. v.             )
16   Alphabet Inc. et al., No. 5:20-cv-09092-BLF    )
                                                    )
17   Sterling International Consulting Group v.     )
     Google LLC, No. 5:20-cv-09321-BLF              )
18                                                  )
19   Astarita v. Google LLC et al.,                 )
     No. 5:21-cv-00022-BLF                          )
20                                                  )
     JLaSalle Enterprises LLC v. Google LLC,        )
21   No. 5:21-cv-00748-BLF                          )
                                                    )
22
     Mikula Web Solutions, Inc. v. Google LLC,      )
23   No. 5:21-cv-00810-BLF                          )
                                                    )
24                                                  )
                                                    )
25

26

27

28



     JOINT STIPULATION AND [PROPOSED] ORDER                          CASE NO.: 5:20-CV-03556-BLF
        Case 5:20-cv-03556-BLF Document 95 Filed 02/23/21 Page 2 of 11



 1          Pursuant to Civil Local Rule 6-1(a), plaintiffs (i) Mark Astarita; (ii) Genius Media Group,

 2   Inc.; The Nation Company, L.P.; and The Progressive, Inc.; (iii) JLaSalle Enterprises LLC;

 3   (iv) Mikula Web Solutions, Inc.; (v) Sterling International Consulting Group; and

 4   (vi) Sweepstakes Today LLC; and Defendants Alphabet Inc., Google LLC, and YouTube LLC

 5   (“Google”) stipulate as follows:

 6          WHEREAS, the Court has ordered the “publisher plaintiffs” in cases 20-cv-08984-BLF,

 7   20-cv-09092-BLF, 20-cv-09321-BLF, and 21-cv-00022-BLF to file a consolidated complaint no

 8   later than April 5, 2021, and has directed that consolidation efforts shall include any publisher

 9   plaintiffs in additional related cases but has reserved on the question of consolidation of the

10   publisher and advertiser cases, respectively (Dkt. 89);

11          WHEREAS, the Court on February 9, 2021, ruled that case Nos. 21-cv-00748 and 21-cv-

12   00810 are related to the case In re Google Digital Advertising Antitrust Litigation, No. 20-cv-

13   03556-BLF;

14          WHEREAS, this stipulation will not alter the date of any event or deadline already fixed

15   by Court order; and

16          NOW THEREFORE, pursuant to Civil Local Rule 6-1(a), the parties through their

17   respective counsel hereby stipulate as follows:

18          Defendants’ deadlines to answer or otherwise respond the complaints filed in Case Nos.

19   20-cv-08984-BLF, 20-cv-09092-BLF, 20-cv-09321-BLF, 21-cv-00022-BLF, 21-cv-00748-BLF,

20   and 21-cv-00810-BLF are vacated pending the filing of a consolidated publisher

21   complaint. Defendants shall respond to a consolidated amended publisher complaint within 60

22   days of the filing of such complaint.

23

24

25

26

27

28



     JOINT STIPULATION AND [PROPOSED] ORDER             -1-                   CASE NO.: 5:20-CV-03556-BLF
        Case 5:20-cv-03556-BLF Document 95 Filed 02/23/21 Page 3 of 11



 1   IT IS SO STIPULATED.

 2   Dated: February 23, 2021                 Respectfully submitted,

 3                                            WILSON SONSINI GOODRICH & ROSATI
                                              Professional Corporation
 4

 5                                            By: /s/ Justina K. Sessions
                                              Justina K. Sessions, State Bar No. 270914
 6                                            One Market Plaza
                                              Spear Tower, Suite 3300
 7                                            San Francisco, California 94105
                                              Telephone: (415) 947-2197
 8
                                              Facsimile: (415) 947-2099
 9                                            Email: jsessions@wsgr.com

10                                            Counsel for Defendants Google LLC,
                                              Alphabet Inc., and YouTube LLC
11

12   Dated: February 23, 2021                 ROBBINS GELLER RUDMAN
                                                   & DOWD LLP
13                                            DAVID W. MITCHELL
                                              STEVEN M. JODLOWSKI
14
                                              By: /s/ David W. Mitchell
15                                            DAVID W. MITCHELL
16                                            655 West Broadway, Suite 1900
                                              San Diego, CA 92101-8498
17                                            Telephone: 619/231-1058
                                              619/231-7423 (fax)
18                                            davidm@rgrdlaw.com
                                              sjodlowski@rgrdlaw.com
19

20                                            PAUL J. GELLER**
                                              STUART A. DAVIDSON**
21                                            Robbins Geller Rudman & Dowd LLP
                                              120 East Palmetto Park Road, Suite 500
22                                            Boca Raton, FL 33432
                                              Telephone: 561/750-3000
23
                                              561/750-3364 (fax)
24

25

26

27

28



     JOINT STIPULATION AND [PROPOSED] ORDER       -2-                   CASE NO.: 5:20-CV-03556-BLF
        Case 5:20-cv-03556-BLF Document 95 Filed 02/23/21 Page 4 of 11



 1                                            John C. Herman*
                                               (GA Bar No. 348370)
 2                                            Serina M. Vash**
                                               (NJ Bar No. 041142009)
 3
                                              HERMAN JONES LLP
 4                                            3424 Peachtree Road, N.E., Suite 1650
                                              Atlanta, Georgia 30326
 5                                            Telephone: (404) 504-6500
                                              Facsimile: (404) 504-6501
 6                                            jherman@hermanjones.com
                                              svash@hermanjones.com
 7

 8                                            Counsel for Plaintiff Sweepstakes Today, LLC

 9   Dated: February 23, 2021                 BOIES SCHILLER FLEXNER LLP
10                                            By: /s/ Philip C. Korologos
11                                            Philip C. Korologos*
                                              pkorologos@bsfllp.com
12                                            BOIES SCHILLER FLEXNER LLP
                                              55 Hudson Yards, 20th Floor
13                                            New York, NY 10001
                                              Tel.: (212) 446-2300 / Fax: (212) 446-2350
14

15                                            George A. Zelcs*
                                              Robert E. Litan*
16                                            Randall P. Ewing*
                                              Jonathon D. Byrer*
17                                            Ryan A. Cortazar*
                                              KOREIN TILLERY LLC
18                                            205 North Michigan Avenue, Suite 1950
19                                            Chicago, IL 60601
                                              Tel.: (312) 641-9750 / Fax: (312) 641-9751
20                                            gzelcs@koreintillery.com
                                              rlitan@koreintillery.com
21                                            rewing@koreintillery.com
                                              jbyrer@koreintillery.com
22
                                              rcortazar@koreintillery.com
23

24

25

26

27

28



     JOINT STIPULATION AND [PROPOSED] ORDER       -3-                  CASE NO.: 5:20-CV-03556-BLF
        Case 5:20-cv-03556-BLF Document 95 Filed 02/23/21 Page 5 of 11



 1                                            Stephen M. Tillery*
                                              Michael E. Klenov (277028)
 2                                            Carol L. O’Keefe*
                                              Jamie Boyer*
 3
                                              KOREIN TILLERY LLC
 4                                            505 North 7th Street, Suite 3600
                                              St. Louis, MO 63101
 5                                            Tel.: (314) 241-4844 / Fax: (314) 241-3525
                                              stillery@koreintillery.com
 6                                            mklenov@koreintillery.com
                                              cokeefe@koreintillery.com
 7
                                              jboyer@koreintillery.com
 8
                                              David Boies*
 9                                            dboies@bsfllp.com
                                              BOIES SCHILLER FLEXNER LLP
10                                            333 Main Street
11                                            Armonk, NY 10504
                                              Tel.: (914) 749-8200 / Fax: (914) 749-8300
12
                                              Abby L. Dennis*
13                                            adennis@bsfllp.com
                                              Jesse Panuccio*
14                                            jpanuccio@bsfllp.com
15                                            BOIES SCHILLER FLEXNER LLP
                                              1401 New York Avenue, NW
16                                            Washington, DC 20005
                                              Tel.: (202) 895-7580 / Fax: (202) 237-6131
17
                                              Mark C. Mao (236165)
18                                            mmao@bsfllp.com
19                                            Sean P. Rodriguez (262437)
                                              srodriguez@bsfllp.com
20                                            BOIES SCHILLER FLEXNER LLP
                                              44 Montgomery Street, 41st Floor
21                                            San Francisco, CA 94104
                                              Tel.: (415) 293-6820 / Fax: (415) 293-6899
22

23                                            Sabria A. McElroy*
                                              smcelroy@bsfllp.com
24                                            BOIES SCHILLER FLEXNER LLP
                                              401 E. Las Olas Blvd., Suite 1200
25                                            Fort Lauderdale, FL 33301
                                              Tel.: (954) 377 4216 / Fax: (954) 356-0022
26

27                                            Counsel for Genius Media Group, Inc., The Nation
                                              Company, L.P., and The Progressive, Inc.
28



     JOINT STIPULATION AND [PROPOSED] ORDER       -4-                  CASE NO.: 5:20-CV-03556-BLF
        Case 5:20-cv-03556-BLF Document 95 Filed 02/23/21 Page 6 of 11



 1   Dated: February 23, 2021                 BERGER MONTAGUE PC

 2                                            By: /s/ Michael C. Dell’Angelo
                                              Eric L. Cramer*
 3
                                              Michael C. Dell’Angelo*
 4                                            Caitlin G. Coslett*
                                              Patrick F. Madden*
 5                                            Michaela Wallin*
                                              BERGER MONTAGUE PC
 6                                            1818 Market St., Suite 3600
                                              Philadelphia, PA 19103
 7
                                              Telephone: (215) 875-3000
 8                                            Facsimile: (215) 875-4604
                                              ecramer@bm.net
 9                                            mdellangelo@bm.net
                                              ccoslett@bm.net
10                                            pmadden@bm.net
11                                            mwallin@bm.net

12                                            Sophia M. Rios (305801)
                                              BERGER MONTAGUE PC
13                                            12544 High Bluff Drive, Suite 340
                                              San Diego, CA 92130
14                                            Telephone: (619) 489-0300
15                                            Facsimile: (215) 875-4604
                                              srios@bm.net
16
                                              Daniel J. Walker*
17                                            BERGER MONTAGUE PC
                                              2001 Pennsylvania Ave., NW
18                                            Suite 300
19                                            Washington DC 20006
                                              Telephone: (202) 559-9745
20                                            dwalker@bm.net

21                                            Michael K. Yarnoff**
                                              KEHOE LAW FIRM, P.C.
22
                                              Two Penn Center Plaza
23                                            1500 JFK Blvd., Suite 1020
                                              Philadelphia, PA 19102
24                                            Telephone: (215) 792-6676
                                              myarnoff@kehoelawfirm.com
25
                                              Counsel for Sterling International Consulting
26
                                              Group
27

28



     JOINT STIPULATION AND [PROPOSED] ORDER       -5-                  CASE NO.: 5:20-CV-03556-BLF
        Case 5:20-cv-03556-BLF Document 95 Filed 02/23/21 Page 7 of 11



 1   Dated: February 23, 2021                 GIRARD SHARP LLP

 2                                            By: /s/ Dena C. Sharp
                                              Dena C. Sharp (State Bar No. 245869)
 3
                                              Jordan Elias (State Bar No. 228731)
 4                                            Adam E. Polk (State Bar No. 273000)
                                              Scott M. Grzenczyk (State Bar No. 279309)
 5                                            GIRARD SHARP LLP
                                              601 California Street, Suite 1400
 6                                            San Francisco, CA 94108
                                              Tel: (415) 981-4800
 7
                                              Fax: (415) 981-4846
 8                                            dsharp@girardsharp.com
                                              jelias@girardsharp.com
 9                                            apolk@girardsharp.com
                                              scottg@girardsharp.com
10

11                                            John D. Radice**
                                              April Lambert**
12                                            RADICE LAW FIRM, PC
                                              475 Wall Street
13                                            Princeton, NJ 08540
                                              Tel: (646) 245-8502
14                                            Fax: (609) 385-0745
15                                            jradice@radicelawfirm.com
                                              alambert@radicelawfirm.com
16
                                              Scott L. Silver**
17                                            SILVER LAW GROUP
                                              11780 W. Sample Road
18                                            Coral Springs, FL 33065
19                                            Tel: (954) 755-4799
                                              ssilver@silverlaw.com
20
                                              Counsel for Mark Astarita
21

22

23

24

25

26

27

28



     JOINT STIPULATION AND [PROPOSED] ORDER      -6-                    CASE NO.: 5:20-CV-03556-BLF
        Case 5:20-cv-03556-BLF Document 95 Filed 02/23/21 Page 8 of 11



 1   Dated: February 23, 2021                 KIRBY McINERNEY LLP

 2                                            By: /s/ Robert Gralewski
                                              Robert J. Gralewski, Jr. (Cal. Bar. #196410)
 3
                                              Samantha L. Greenberg (Cal. Bar. #327224)
 4                                            KIRBY McINERNEY LLP
                                              600 B Street, Suite 2110
 5                                            San Diego, CA 92101
                                              619-784-1442
 6                                            bgralewski@kmllp.com
                                              sgreenberg@kmllp.com
 7

 8                                            Counsel for JLaSalle Enterprises LLC

 9   Dated: February 23, 2021                 GUSTAFSON GLUEK PLLC
10                                            By: /s/ Dennis Stewart
11                                            Dennis Stewart (SBN 99152)
                                              GUSTAFSON GLUEK PLLC
12                                            600 B Street
                                              17th Floor
13                                            San Diego, CA 92101
                                              Telephone: (619) 595-3299
14                                            dstewart@gustafsongluek.com
15
                                              Daniel E. Gustafson*
16                                            Daniel C. Hedlund
                                              Daniel J. Nordin
17                                            Ling S. Wang
                                              GUSTAFSON GLUEK PLLC
18                                            Canadian Pacific Plaza
19                                            120 South Sixth Street, Suite 2600
                                              Minneapolis, MN 55402
20                                            Telephone: (612) 333-8844
                                              dgustafson@gustafsongluek.com
21                                            dhedlund@gustafsongluek.com
                                              dnordin@gustafsongluek.com
22
                                              lwang@gustafsongluek.com
23
                                              Marc H. Edelson, Esq.
24                                            EDELSON LECHTZIN LLP
                                              3 Terry Drive
25                                            Suite 205
                                              Newtown, PA 18940
26
                                              Telephone: (215) 867-2399
27                                            Facsimile: (267) 685-0676
                                              medelson@edelson-law.com
28



     JOINT STIPULATION AND [PROPOSED] ORDER       -7-                  CASE NO.: 5:20-CV-03556-BLF
        Case 5:20-cv-03556-BLF Document 95 Filed 02/23/21 Page 9 of 11



 1                                            Joshua H. Grabar
                                              GRABAR LAW OFFICE
 2                                            One Liberty Place
                                              1650 Market Street, Suite 3600
 3
                                              Philadelphia, PA 19103
 4                                            Tel: (267) 507-6085
                                              Fax: (267) 507-6048
 5                                            jgrabar@grabarlaw.com
 6                                            E. Powell Miller
                                              Sharon S. Almonrode***
 7
                                              Emily E. Hughes
 8                                            THE MILLER LAW FIRM, P.C.
                                              950 West University Drive, Suite 300
 9                                            Rochester, MI 48307
                                              Telephone: (248) 841-2200
10                                            Fax: (248) 652-2852
11                                            epm@millerlawpc.com
                                              ssa@millerlawpc.com
12                                            eeh@millerlawpc.com

13                                            Simon Bahne Paris, Esquire
                                              Patrick Howard, Esquire
14                                            SALTZ, MONGELUZZI & BENDESKY, P.C.
15                                            One Liberty Place, 52nd Floor
                                              1650 Market Street
16                                            Philadelphia, PA 19103
                                              Telephone: (215) 496-8282
17                                            Fax: (215) 496-0999
                                              sparis@smbb.com
18                                            phoward@smbb.com
19
                                              Kenneth A. Wexler
20                                            Kara A. Elgersma
                                              WEXLER WALLACE LLP
21                                            55 West Monroe Street, Suite 3300
                                              Chicago, IL 60603
22
                                              kaw@wexlerwallace.com
23                                            kae@wexlerwallace.com

24

25

26

27

28



     JOINT STIPULATION AND [PROPOSED] ORDER       -8-                 CASE NO.: 5:20-CV-03556-BLF
       Case 5:20-cv-03556-BLF Document 95 Filed 02/23/21 Page 10 of 11



 1                                            Dianne M. Nast
                                              Daniel N. Gallucci
 2                                            Joseph N. Roda
                                              NASTLAWLLC
 3
                                              1101 Market Street, Suite 2801
 4                                            Philadelphia, PA 19106
                                              dnast@nastlaw.com
 5                                            dgallucci@nastlaw.com
                                              jnroda@nastlaw.com
 6
                                              Counsel for Mikula Web Solutions, Inc.
 7

 8
                                              *Pro Hac Vice
 9                                            **Pro Hac Vice application forthcoming
                                              ***Pro Hac Vice application pending
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     JOINT STIPULATION AND [PROPOSED] ORDER       -9-                  CASE NO.: 5:20-CV-03556-BLF
       Case 5:20-cv-03556-BLF Document 95 Filed 02/23/21 Page 11 of 11



 1                                        FILER’S ATTESTATION

 2            Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Justina K. Sessions attest that

 3   concurrence in the filing of this document has been obtained from each of the other signatories.

 4

 5   Dated: February 23, 2021                        By: /s/ Justina K. Sessions
                                                     Justina K. Sessions, State Bar No. 270914
 6

 7

 8                                          [PROPOSED] ORDER
 9            PURSUANT TO THIS STIPULATION, IT IS SO ORDERED.
10

11
     Dated:
12
                                                     HONORABLE BETH LABSON FREEMAN
13                                                   UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     JOINT STIPULATION AND [PROPOSED] ORDER              -10-                   CASE NO.: 5:20-CV-03556-BLF
